       Case 2:16-md-02724-CMR Document 1571 Filed 10/29/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                         MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                           16-MD-2724
PRICING ANTITRUST LITIGATION
                                                         HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

ALL ACTIONS



                                          ORDER

       AND NOW, this 29th day of October 2020, upon consideration of the attached

Stipulation for an Extension of Time for Defendant Ara Aprahamian to File His Reply in

Support of His Motion to Stay All Civil Proceedings Against Him, it is hereby ORDERED that

the Stipulation is APPROVED. Any reply by Defendant Ara Aprahamian in support of his

Motion to Stay All Civil Proceedings Against Him [MDL Doc. No. 1537] shall be filed on or

before November 10, 2020.

       It is so ORDERED.


                                                  BY THE COURT:

                                                  /s/ Cynthia M. Rufe

                                                  _________________________
                                                  CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1571 Filed 10/29/20 Page 2 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                            MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS                              16-MD-2724
PRICING ANTITRUST LITIGATION
                                                            HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

ALL ACTIONS



       STIPULATION FOR AN EXTENSION OF TIME FOR DEFENDANT ARA
            APRAHAMIAN TO FILE HIS REPLY IN SUPPORT OF HIS
          MOTION TO STAY ALL CIVIL PROCEEDINGS AGAINST HIM

       Pursuant to Local Rule 7.4, the undersigned Lead and Liaison Counsel for their

respective Plaintiff classes and Counsel for Defendant Ara Aprahamian hereby stipulate that Mr.

Aprahamian shall have until November 10, 2020 to file his reply in support of his Motion to Stay

All Civil Proceedings Against Him (MDL Doc. No. 1537).

       It is so stipulated.

Dated: October 29, 2020                            Respectfully Submitted,


 /s/ G. Robert Gage, Jr.                           ERIC S. SCHMITT
 G. Robert Gage, Jr.                               ATTORNEY GENERAL
 Gage Spencer & Fleming LLP
 410 Park Avenue                                   /s/ Michael Schwalbert
 New York, New York 10022                          Michael Schwalbert
 Tel: 212-768-4900                                 Assistant Attorney General
 grgage@gagespencer.com                            815 Olive St., Ste. 200
                                                   Saint Louis, MO 63101
 Counsel for Defendant Ara Aprahamian              (p) 314-340-7888
                                                   (f) 314-340-7981
                                                   Michael.Schwalbert@ago.mo.gov

                                                   Counsel for Plaintiff State of Missouri



                                               1
      Case 2:16-md-02724-CMR Document 1571 Filed 10/29/20 Page 3 of 3




/s/ Roberta D. Liebenberg                           WILLIAM TONG
Roberta D. Liebenberg                               ATTORNEY GENERAL
FINE, KAPLAN AND BLACK, R.P.C.
One South Broad Street, 23rd Floor                  /s/ W. Joseph Nielsen
Philadelphia, PA 19107                              W. Joseph Nielsen
215-567-6565                                        Assistant Attorney General
rliebenberg@finekaplan.com                          55 Elm Street
                                                    P.O. Box 120
Liaison and Lead Counsel for End-Payer              Hartford, CT 06141-0120
Plaintiffs                                          Tel: (860) 808-5040
                                                    Fax: (860) 808-5033
                                                    Joseph.Nielsen@ct.gov

                                                    Liaison Counsel for the States


/s/ Dianne M. Nast                                  /s/ Jonathan W. Cuneo
Dianne M. Nast                                      Jonathan W. Cuneo
NASTLAW LLC                                         CUNEO GILBERT & LADUCA LLP
1101 Market Street, Suite 2801                      4725 Wisconsin Avenue, NW
Philadelphia, PA 19107                              Suite 200
215-923-9300                                        Washington, DC 20016
dnast@nastlaw.com                                   202-789-3960
                                                    jonc@cuneolaw.com
Liaison and Lead Counsel for Direct
Purchaser Plaintiffs                                Lead Counsel for Indirect-Reseller
                                                    Plaintiffs


/s/ William J. Blechman, Esquire
William J. Blechman, Esquire
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Counsel for the Kroger Plaintiffs and Liaison
Counsel for Direct Action Plaintiffs




                                                2
